DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 10/27/2022.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jlao et al. (“Jlao”) (US 2020/0273916 A1), cited by Applicant, in view of Zhisheng et al. (“Zhisheng”) (CN 101562234).
Regarding claims 1 and 16, Jlao discloses a light-emitting device, comprising:
a base substrate (the OLED display substrate, para. 0044);
a first electrode (anode 7, fig. 1) on a side of the base substrate;
a second electrode (a cathode 8, fig. 1) on a side, facing away from the base substrate, of the first electrode; and
at least two blue light-emitting layers between the first electrode and the second electrode (the first blue OLED light-emitting layer 3 and the second blue OLED light-emitting unit 4, para. 0044); wherein
different blue light-emitting layers emit light with different wavelengths (a wavelength of blue light emitted by at least one additional blue OLED light-emitting layer among the one or more additional blue OLED light-emitting layers is different from a wavelength of the blue light emitted by the first blue OLED light-emitting layer, para. 0067);
the first electrode and the second electrode are configured to be applied with different voltages (a light-emitting principle of an OLED device is that a semiconductor material and an organic light-emitting material are driven by an electric field to cause light emission through carrier injection and carrier recombination, para. 0034);
wherein each blue light-emitting layer comprises a main light-emitting part (first blue OLED light-emitting layer), and an auxiliary light-emitting part (one or more additional blue OLED light-emitting layers) mixed in the main light-emitting part; and auxiliary light-emitting parts of the different blue light-emitting layers are different; and main light-emitting parts of the different blue light-emitting layers are same (a wavelength of the blue light emitted by at least one additional blue OLED light-emitting layer among the one or more additional blue OLED light-emitting layers is different from a wavelength of the blue light emitted by the first blue OLED light-emitting layer, such that the first blue OLED light-emitting layer and the at least one additional blue OLED light-emitting layer may emit blue light in a plurality of different wavelength bands, para. 0039).
Jlao does not specifically disclose a voltage difference between the first electrode and the second electrode comprises a first threshold voltage and a second threshold voltage;
under control of the first threshold voltage, one blue light-emitting layer of the at least two blue light-emitting layers emits light; and
under control of the second threshold voltage, another blue light-emitting layer of the at least two blue light-emitting layers emits light.
In a similar field of endeavor of light-emitting display, Zhisheng discloses a voltage difference between the first electrode and the second electrode comprises a first threshold voltage and a second threshold voltage (e.g., a threshold voltage of the first light-emitting layer is lower than a threshold voltage of the second light-emitting layer, page 3, lines 1-2);
under control of the first threshold voltage, one blue light-emitting layer of the at least two blue light-emitting layers emits light (driving a threshold voltage of the blue light-emitting layer, page 3, line 3); and
under control of the second threshold voltage, another blue light-emitting layer of the at least two blue light-emitting layers emits light (the color changing effect can be caused by the change of the driving voltage, page 3, lines 25-26).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the controlling the threshold voltage as taught by Zhisheng in the system of Jlao in order to enhance a variable color effect.
Regarding claim 3, Jlao discloses main light-emitting parts of the different blue light-emitting layers are same (para. 0048).
Regarding claim 4, Jlao discloses two blue light-emitting layers comprising a first blue light-emitting layer and a second blue light-emitting layer, are disposed between the first electrode and the second electrode (the first blue OLED light- emitting layer 3 and the second blue OLED light-emitting unit 4, para. 0044); wherein
a wavelength of light emitted from the first blue light-emitting layer is smaller than a wavelength of light emitted from the second blue light-emitting layer (a wavelength of blue light emitted by at least one additional blue OLED light-emitting layer among the one or more additional blue OLED light-emitting layers is different from a wavelength of the blue light emitted by the first blue OLED light-emitting layer, para. O067).
Regarding claim 5, Jlao discloses the first electrode is an anode, and the second electrode is a cathode; and
the first blue light-emitting layer is on a side, facing the first electrode, of the second blue light-emitting layer (the first blue OLED light-emitting unit 3 may be connected to the anode 7, the second blue OLED light-emitting unit 4 may be connected to the cathode 8, para. 0045).
Regarding claims 6-7 and 9-10, the combination of Jlao and Zhisheng discloses under control of the first threshold voltage being is lower than the second threshold voltage (page 3, lines 1-2 of Zhisheng) and a wavelength is 435 nm-475 nm and a wavelength is 435 nm-475 nm (paras. 0066-0067 of Jlao) . Accordingly, the parameters as claimed would be obviously obtained.
Regarding claim 8, Jlao discloses the first electrode is an anode, and the second electrode is a cathode; and
the first blue light-emitting layer is on a side, facing away from the first electrode, of the second blue light-emitting layer (the first blue OLED light-emitting unit 3 may be connected to the anode 7, the second blue OLED light-emitting unit 4 may be connected to the cathode 8, para. 0045).
Regarding claims 11-13, Jlao discloses the at least two blue light-emitting layers between the first electrode and the second electrode form a blue light-emitting layer group (the first blue OLED light-emitting unit 3 may be connected to the anode 7, the second blue OLED light-emitting unit 4 may be connected to the cathode 8, para. 0045): the light-emitting device further comprises:
a hole injection layer between the first electrode and the blue light-emitting layer group,
a hole transport layer between the hole injection layer and the blue light-emitting layer group;
an electron injection layer between the second electrode and the blue light- emitting layer group;
an electron transport layer between the electron injection layer and the blue light- emitting layer group; and
a hole blocking layer is disposed between the electron transport layer and the blue light-emitting layer group (the OLED display substrate includes the anode 7, the second blue OLED light-emitting unit 4, a charge generation layer 6, a first hole injection layer 9, the first blue OLED light-emitting unit 3, and a cathode 8, which are sequentially arranged in a stacking manner. The first blue OLED light-emitting unit 3 includes a first hole transport layer 31, a first blue OLED light-emitting layer 32, and a first electron transport layer 33; the second blue OLED light-emitting unit 4 includes a second hole transport layer 41, a second blue OLED light-emitting layer 42, and a second electron transport layer 43, para. 0044).
Regarding claim 14, Jlao discloses a display panel, comprising a light-emitting device emitting blue light, and at least one light-emitting device that emits light in color other than blue light (the OLED display substrate of the present embodiment includes an array substrate 1 and a first blue OLED light-emitting unit 3 and a second blue OLED light-emitting unit 4 on the array substrate 1, and further includes a quantum-dot color film layer 5 on a light-exiting side of the first blue OLED light-emitting unit 3 and the second blue OLED light- emitting unit 4. The quantum-dot color film layer 5 includes a red light quantum-dot layer 51 located in the red sub-pixel area R, and a green light quantum-dot layer 52 located in the green sub-pixel area G, para. 0054); wherein the light-emitting device emitting blue light comprises:
a base substrate (the OLED display substrate, para. 0044);
a first electrode (anode 7, fig. 1) on a side of the base substrate;
a second electrode (a cathode 8, fig. 1) on a side, facing away from the base substrate, of the first electrode; and
at least two blue light-emitting layers between the first electrode and the second electrode (the first blue OLED light-emitting layer 3 and the second blue OLED light-emitting unit 4, para. 0044); wherein
different blue light-emitting layers emit light with different wavelengths (a wavelength of blue light emitted by at least one additional blue OLED light-emitting layer among the one or more additional blue OLED light-emitting layers is different from a wavelength of the blue light emitted by the first blue OLED light-emitting layer, para. 0067);
the first electrode and the second electrode are configured to be applied with different voltages (a light-emitting principle of an OLED device is that a semiconductor material and an organic light-emitting material are driven by an electric field to cause light emission through carrier injection and carrier recombination, para. 0034);
wherein each blue light-emitting layer comprises a main light-emitting part (first blue OLED light-emitting layer), and an auxiliary light-emitting part (one or more additional blue OLED light-emitting layers) mixed in the main light-emitting part; and auxiliary light-emitting parts of the different blue light-emitting layers are different; and main light-emitting parts of the different blue light-emitting layers are same (a wavelength of the blue light emitted by at least one additional blue OLED light-emitting layer among the one or more additional blue OLED light-emitting layers is different from a wavelength of the blue light emitted by the first blue OLED light-emitting layer, such that the first blue OLED light-emitting layer and the at least one additional blue OLED light-emitting layer may emit blue light in a plurality of different wavelength bands, para. 0039).
Jlao does not specifically disclose a voltage difference between the first electrode and the second electrode comprises a first threshold voltage and a second threshold voltage;
under control of the first threshold voltage, one blue light-emitting layer of the at least two blue light-emitting layers emits light; and
under control of the second threshold voltage, another blue light-emitting layer of the at least two blue light-emitting layers emits light.
In a similar field of endeavor of light-emitting display, Zhisheng discloses a voltage difference between the first electrode and the second electrode comprises a first threshold voltage and a second threshold voltage (e.g., a threshold voltage of the first light-emitting layer is lower than a threshold voltage of the second light-emitting layer, page 3, lines 1-2);
under control of the first threshold voltage, one blue light-emitting layer of the at least two blue light-emitting layers emits light (driving a threshold voltage of the blue light-emitting layer, page 3, line 3); and
under control of the second threshold voltage, another blue light-emitting layer of the at least two blue light-emitting layers emits light (the color changing effect can be caused by the change of the driving voltage, page 3, lines 25-26).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the controlling the threshold voltage as taught by Zhisheng in the system of Jlao in order to enhance a variable color effect.
Regarding claim 15, Jlao discloses a red light-emitting device and a green light- emitting device (the quantum-dot color film layer 5 includes a red light quantum-dot layer 51 located in the red sub-pixel area R, and a green light quantum-dot layer 52 located in the green sub- pixel area G, para. 0054); wherein
a hole injection layer, a hole transport layer, an electron injection layer, an electron transport layer, a hole blocking layer, and a cathode layer of the light-emitting device emitting blue light are shared by at least one of the red light-emitting device or the green light-emitting device (the OLED display substrate includes the anode 7, the second blue OLED light-emitting unit 4, a charge generation layer 6, a first hole injection layer 9, the first blue OLED light-emitting unit 3, and a cathode 8, which are sequentially arranged in a stacking manner. The first blue OLED light-emitting unit 3 includes a first hole transport layer 31, a first blue OLED light-emitting layer 32, and a first electron transport layer 33; the second blue OLED light-emitting unit 4 includes a second hole transport layer 41, a second blue OLED light-emitting layer 42, and a second electron transport layer 43, para. 0044).
Regarding claim 17, Jlao discloses the first electrode is an anode, the second electrode is a cathode, and two blue light-emitting layers are between the first electrode and the second electrode (the first blue OLED light-emitting unit 3 may be connected to the anode 7, the second blue OLED light-emitting unit 4 may be connected to the cathode 8, para. 0045); wherein
the applying voltages to the first electrode and the second electrode of the light- emitting device (driven by a certain voltage, electrons and holes are injected from the cathode and the anode into the electron injection layer and the hole injection layer, para. 0034) comprises:
applying voltages to the first electrode and the second electrode and controlling the voltage difference between the first electrode and the second electrode to be the first threshold voltage, to allow a blue light-emitting layer, farther from an anode layer, of the two blue light-emitting layers to emit light; and
applying voltages to the first electrode and the second electrode and controlling the voltage difference between the first electrode and the second electrode to be the second threshold voltage, to allow a blue light-emitting layer, closer to the anode layer, of the two blue light-emitting layers to emit light (control of the first threshold voltage being is lower than the second threshold voltage between the first electrode and the second electrode, page 3, lines 1-2 of Zhisheng, the color changing effect can be caused by the change of the driving voltage, page 3, lines 25-26 of Zhisheng) ; wherein
the second threshold voltage is greater than the first threshold voltage (e.g., a threshold voltage of the first light-emitting layer is lower than a threshold voltage of the second light-emitting layer, page 3, lines 1-2 of Zhisheng).
Response to Arguments
6.	Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. Applicant stated that “Jiao is silent about the specific structure of each blue light-emitting layer. That is, Jlao fails to discloses that each of the blue OLED light-emitting unit includes a main light- emitting part and an auxiliary light-emitting part, and the auxiliary light-emitting part is mixed in the main light-emitting part, and auxiliary light-emitting parts of different blue OLED light- emitting units are different, and main light-emitting parts of the different blue OLED light- emitting units are same”, page 10, line 22 to page 11, line 3 of the Remarks. Examiner respectfully disagrees with the statement. Jlao discloses to discloses that each of the blue OLED light-emitting unit includes a main light- emitting part and an auxiliary light-emitting part (first blue OLED light-emitting layer and one or more additional blue OLED light-emitting layers), and the auxiliary light-emitting part is mixed in the main light-emitting part, and auxiliary light-emitting parts of different blue OLED light- emitting units are different, and main light-emitting parts of the different blue OLED light- emitting units are same (while first blue OLED light-emitting layer would be the same, more additional blue OLED light-emitting layers such as second and third additional blue OLED light-emitting layers would make the wavelength of the additional blue OLED light-emitting layers are different, paras. 0039, 0041 and 0048). Therefore, it is believed the combination of Jlao and Zhisheng read on all the claimed limitations.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693